

116 HR 2533 IH: Providing Financial Assistance for Safe Drinking Water Act
U.S. House of Representatives
2019-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2533IN THE HOUSE OF REPRESENTATIVESMay 7, 2019Mr. Pallone introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo assist community water systems affected by PFAS contamination, and for other purposes.
	
 1.Short titleThis Act may be cited as the Providing Financial Assistance for Safe Drinking Water Act or the PFAS Drinking Water Act. 2.Establishment of PFAS Infrastructure Grant ProgramPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) is amended by adding at the end the following new section:
			
				1459E.Assistance for community water systems affected by PFAS
 (a)EstablishmentNot later than 180 days after the date of enactment of this section, the Administrator shall establish a program to award grants to affected community water systems to pay for capital costs associated with the implementation of eligible treatment technologies.
					(b)Applications
 (1)GuidanceNot later than 12 months after the date of enactment of this section, the Administrator shall publish guidance describing the form and timing for community water systems to apply for grants under this section.
 (2)Required informationThe Administrator shall require a community water system applying for a grant under this section to submit—
 (A)information showing the presence of PFAS in water of the community water system; and (B)a certification that the treatment technology in use by the community water system at the time of application is not sufficient to remove all detectable amounts of PFAS.
 (c)List of eligible treatment technologiesNot later than 150 days after the date of enactment of this section, and every two years thereafter, the Administrator shall publish a list of treatment technologies that the Administrator determines are effective at removing all detectable amounts of PFAS from drinking water.
 (d)Priority for fundingIn awarding grants under this section, the Administrator shall prioritize affected community water systems that—
 (1)serve a disadvantaged community; (2)will provide at least a 10-percent cost share for the cost of implementing an eligible treatment technology; or
 (3)demonstrate the capacity to maintain the eligible treatment technology to be implemented using the grant.
 (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section not more than $500,000,000 for each of the fiscal years 2021 through 2025.
 (f)DefinitionsIn this section: (1)Affected community water systemThe term affected community water system means a community water system that is affected by the presence of PFAS in the water in the community water system.
 (2)Disadvantaged communityThe term disadvantaged community has the meaning given that term in section 1452. (3)Eligible treatment technologyThe term eligible treatment technology means a treatment technology included on the list published under subsection (c)..
 3.DefinitionSection 1401 of the Safe Drinking Water Act (42 U.S.C. 300f) is amended by adding at the end the following:
			
 (17)PFASThe term PFAS means a perfluoroalkyl or polyfluoroalkyl substance with at least one fully fluorinated carbon atom..
		